Per Curiam.
In an action between tenants in common on June 7, 1920, a receiver Was appointed by the lower court, and from such order appointing a receiver, an appeal was taken to this court.
*699Prior to the submission of the cause, respondent filed in this court a confession that the appeal was well taken, withdrew the briefs of respondent, and consented that the court grant the relief prayed by appellants and reverse the order at respondent’s cost.
The order appealed from is therefore reversed at respondent’s cost.